Citation Nr: 1225852	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  08-34 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hepatitis C.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from July 1977 to December 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision of the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, granted the Veteran's request to reopen a claim for service connection for residuals of Hepatitis C and denied the reopened claim on its merits.

A review of the Virtual VA paperless claims processing system does not reveal additional documents pertinent to the present appeal.

In July 2012, the Veteran submitted additional evidence to the Board which consisted of a copy of his entire claims folder.  No new, pertinent evidence was submitted.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a January 2011 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

In January 2012, the Board sought an opinion as to the instant claim from the Veterans Health Administration (VHA).  Such an opinion was obtained in April 2012.  The Veteran and his representative were then provided a copy of this opinion and an additional 60-day period to provide additional evidence and/or argument.




FINDINGS OF FACT

1.  The Veteran's claim for service connection for hepatitis C was last denied in June 2003 rating decision as the evidence of record did not establish a current disability; this claim had been previously denied in August 1980.

2.  Evidence submitted since the June 2003 rating decision includes information pertaining to a fact necessary to substantiate the claim (i.e., evidence of a current disability), the absence of which was the basis of the previous denial.

3.  The Veteran's illicit drug use during service was not isolated, was frequent and was not in the line of duty.

4.  The Veteran's hepatitis C is secondary to his in-service parenteral heroin and cocaine use.


CONCLUSIONS OF LAW

1.  The June 2003 rating decision, which denied service connection for hepatitis C, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.1103 (2011). 

2.  Evidence received since the June 2003 rating decision, which denied service connection for hepatitis C, is new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The criteria for entitlement to service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1103, 1131 (West 2002); 38 C.F.R. §§ 3.301, 3.303, 3.300 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).

The Court of Appeals for Veterans Claims (CAVC) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Given the Board's favorable disposition with regard to the Veteran's request to reopen a claim for service connection for hepatitis C, the Board need not discuss whether the Veteran received adequate notice tailored to new and material types of claims.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

Here, a pre-adjudicatory RO letter dated September 2006 advised the Veteran of the types of evidence and information deemed necessary to substantiate this claim; the relative duties on the part of the Veteran and VA in developing his claim; and the criteria for establishing an initial disability rating and effective date of award should service connection be established.  Thus, the Board finds that the timing and content requirements of the VCAA have been met.

The record also reflects that VA has satisfied its duty to assist the Veteran in the development of the claim.  In this respect, the RO has obtained service treatment records (STRs) and all relevant, identified private and VA clinical records.  There are no outstanding requests to obtain any additional VA records, or any relevant private records for which the Veteran has both identified and authorized VA to obtain on his behalf.  The Board is unaware of any relevant records in the possession of the Social Security Administration.

The Board has also obtained a VHA opinion in this case based upon review of the entire claims folder, based upon a factual history that has been accepted as true by the Board.  The opinion received, dated March 2012, considers the Veteran's known hepatitis C risk factors and comprehensively analyzes the facts of this case, to include consideration of medical treatise information.  This examination is clearly adequate for rating purposes.

The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the January 2011 hearing, the Veteran was queried about his hepatitis C risk factors, and the undersigned also suggested that the Veteran submit an opinion linking his hepatitis C to service.  The record was held open for 60 days to allow for the submission such an opinion.  The Board therefore concludes that it has fulfilled its duty under Bryant. 

Finally, the record reflects that the RO has reopened a prior final denial and adjudicated the claim on the merits.  Thus, no prejudice accrues to the Veteran in Board adjudication of this claim on the merits also.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010). 

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as cirrhosis of the liver, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

The Veterans Benefits Administration (VBA) has indicated that the risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a healthcare worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  VBA Fast Letter 98-110 (Nov. 30, 1998).  

The following guidance has been published for adjudicating hepatitis C (HVC) claims, which states in part as follows:

* Population studies suggest HVC can be sexually transmitted.  However, the chance for sexual transmission of hepatitis C is well below comparable rates for HIV/AIDS or hepatitis B infection. . . .  
* The hepatitis B virus is heartier and more readily transmitted than hepatitis C.  While there is at least one case report of hepatitis B being transmitted by an air gun injection, thus far, there have been no case reports of hepatitis C being transmitted by an airgun transmission.  
* The source of infection is unknown in about 10 percent of acute HVC cases and in 30 percent of chronic HVC cases.  These infections may have come from blood-contaminated cuts or wounds, contaminated medical equipment or multi-dose vials of medications.

      CONCLUSION:
The large majority of HVC infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  Despite the lack of any scientific evidence to document transmission of HVC with airgun injectors, it is biologically plausible. . . .

VBA Fast Letter 04-13 (June 29, 2004).

A veteran also may have been exposed to hepatitis C during the course of his or her duties as a military corpsman, a medical worker, or as a consequence of being a combat veteran.  Id.  The Board points out that there was no test available to detect the presence of hepatitis C until 1989.  See VBA Fast Letter 98-110.

For compensation claims filed after October 31, 1990, direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and not the result of the veteran's own willful misconduct or the result of his or her abuse of alcohol or drugs.  38 C.F.R. § 3.301.

Drug abuse is the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301.  Drug abuse, unless it is a secondary result of an organic disease or disability, is considered to be willful misconduct.  38 C.F.R. § 3.301(c)(3).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  Id. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Petition to Reopen Criteria

A finally adjudicated claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.

In deciding whether new and material evidence has been submitted VA looks to the evidence received since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence is defined as existing evidence not previously submitted to VA and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether or not it is new and material.  Savage, supra.

Factual Background

A June 2003 rating decision denied the Veteran's claim for service connection for hepatitis C as there were no current residuals of the claimed disability.   A notice of disagreement was not received within one year of notification of this rating decision, thus rendering it "final" under 38 U.S.C.A. § 7105(c).  No additional evidence was submitted prior to the expiration of this appeal period.  38 C.F.R. § 3.156(b).  This claim had been previously denied in an August 1980 rating decision.

Evidence considered in the June 2003 rating decision included the Veteran's service treatment records, an August 1980 VA examination and a January 2003 letter from Healthworks.

A June 1977 service entrance examination was negative for any relevant abnormalities and the Veteran denied hepatitis in an accompanying Report of Medical History (RMH).  Complaints of urethral discharge were noted in June 1978.  The Veteran continued to complain of urethral discharge in October 1978 and a gram-negative intracellular diplococcic (GNID) was "heavy"; an assessment of gonococcus "GC" was made.  He complained of urethral discharge in November 1978.  In July 1979, he complained of "drip" and burning on urination and an assessment of gonococcal urethritis was made.

In a February 7, 1979 treatment note, a Certified Drug, Alcohol, and Addictions Counselor (CDAAC) indicated that the Veteran had improperly used heroin, hash and "MQE."

An August 1979 treatment note indicated that the Veteran was a heroin user and had the onset of malaise, lightedness, anorexia, pruritis and dark urine five days ago.  Physical examination documented slight right upper quadrant tenderness.  Assessments of hepatitis and parenteral heroine abuse were made.  A September 1979 clinical record cover sheet contained diagnoses of viral hepatitis, type unspecified and a history of drug abuse within the past eight months.

A September 1979 service discharge examination was negative for any relevant abnormalities but noted a flower tattoo on the right deltoid.  An accompanying RMH noted a history of hepatitis in August 1979 as well as parenteral drug abuse, heroin.

An August 1980 VA examination did not document any findings, treatments or diagnoses related to hepatitis C.

A January 2003 letter from Healthworks did not document any findings, treatments or diagnoses related to hepatitis C.

Evidence received since the June 2003 rating decision included VA treatment records, a July 2008 VA examination and a March 2012 VHA opinion.

A March 2001 VA treatment note indicated that recent laboratory testing had revealed the Veteran to be hepatitis C positive and that he was hepatitis B core ab positive.

A June 2005 VA treatment note listed hepatitis C as an active problem.

A November 2007 VA treatment note indicated that the Veteran had two tattoos and a history of intravenous drug use.  He denied a history of blood transfusions.  An assessment of hepatitis C was made.

A July 2008 VA examination reflected the Veteran's reports of undergoing a liver biopsy in 2001 and that he had been receiving Ribavirin and Interferon for one year.  He pierced his left ear lobe in 1976, prior to service.  Hemodialysis, sharing toothbrushes, blood exposure, high risk sexual practices and sharing shaving razors were denied.  Intranasal cocaine use and intravenous drug use, both before and after service, were reported.  Following a physical examination and a review of the Veteran's claims file, a diagnosis of hepatitis C was made.  The examiner noted that there was no test or examination which can determine when or how a person acquired the hepatitis C virus and opined that he was not able to offer an opinion to resolve the etiology of when or how the Veteran got the hepatitis C virus without resorting to mere speculation.

During a January 2011 hearing, the Veteran testified that he used heroin on two occasions during service, once intravenously and once by smoking it.  The second time he used heroin, which was intravenously, he had already been diagnosed with hepatitis C.  He got a tattoo prior to his diagnosis and was injected with an air gun upon service entrance.   He does not receive current treatment for hepatitis C.

A March 2012 VHA opinion from the Section Chief of Infectious Medicine indicated that he had reviewed the Veteran's records.  The examiner noted the Veteran's complaints of nausea, vomiting and dizziness of five days duration with dark urine and jaundice in August 1979.  There were clinical findings consistent with acute viral hepatitis and with liver enzymes peaking in September 1979.  Hepatitis B surface antigen was positive based on a September 1979 narrative summary while a laboratory report labeled "HAA" was positive for radio immunoassay (RIA) in August 1979; it is not clear whether this test was for a hepatitis A antibody.  The same test was performed in February 1979 and was negative.  Such high elevation of serum transaminase was typically associated with an acute hepatitis B and/or hepatitis A infection.  The examiner noted that 70 percent of patients infected with hepatitis C manifest only mild flu-like symptoms or no clinical symptoms.  The mean incubation period for hepatitis B infection was 90 days, with a range of 30 to 150 days, and such an infection was transmitted through parenteral route (e.g. IV drug use, blood transfusions) and through sexual contact (mucosal exposure).  It was known that the Veteran engaged in high risk sexual activity as he was treated for gonoccal urethritis on five occasions between July 1978 and August 1979.  During the presumptive incubation for viral hepatitis (both hepatitis B and hepatitis C infection), the Veteran was treated for gonococcal urethritis (based on laboratory data) in the preceding six months, specifically in July 1979 and August 1979.  There was therefore a biological plausibility that the Veteran may have been infected with viral hepatitis during that time.  

The March 2012 VHA examiner further noted that the Hepatitis C virus was also transmitted via the parenteral route but the risk of transmission via heterosexual (vaginal) intercourse was exceedingly low.  According to the HCV Partner Study completed by the Centers for Disease Control in 2004, the risk of sexual transmission in the United States was 2.2 percent in monogamous heterosexual relationships where one partner had hepatitis C.  However, the exact nature of the Veteran's sexual relationship at that time was not disclosed in the records.  The mean incubation for hepatitis C infection was 50 days, with a range between 15 and 160 days.  The Veteran did claim a history of parenteral heroin use and cocaine use in the prior eight-month period although the medical evidence was not available to document the precise dates of use.  It was important to be aware that there were no commercially available laboratory tests for hepatitis C in 1979.  Based on the available information, there was a biological plausibility for co-infection of both hepatitis B (proven by laboratory testing) and hepatitis C (unproven by laboratory testing which was not available at the time, but had similar modes of transmission and incubation period).   Hepatitis A infection could have also presented with similar clinical findings.  The examiner opined that it was therefore at least as likely as not that the Veteran's in-service treatment in August and September 1979 for viral hepatitis, type unspecified, was secondary to a hepatitis C infection.

The March 2012 VHA examiner further opined that there was a biological plausibility that the Veteran's intravenous heroin use, along with conclusive evidence of sharing needles or other devices such as syringes, in the preceding eight months prior to the clinical onset of hepatitis, that the hepatitis in 1979 may have been secondary to a hepatitis C infection.  However, given the absence of commercially available testing for hepatitis C at that time, a definite diagnosis could not be made.  As previous noted, the clinical infestations of hepatitis in August and September 1979 were more consistent with an acute hepatitis B infection which was possibly confirmed by laboratory testing.  Therefore, it was the examiner's opinion that it was at least as likely as not that the Veteran's hepatitis C infection was secondary to parenteral heroin and cocaine use in the eight months prior to the onset of hepatitis.  In addition, the examiner opined that a definite relationship with the onset of hepatitis cannot be established in the absence of specific dates regarding the Veteran's right deltoid tattoo.

Analysis

The Veteran's claim for service connection for hepatitis C was last denied in a June 2003 rating decision as the evidence of record did not establish a current disability.  As such, medical evidence establishing such a disability is required to reopen this claim; the newly submitted VA treatment records document a current diagnosis of hepatitis C and the claim for service connection is therefore reopened.

The Veteran has a current disability as he has been diagnosed with hepatitis C.  In order for the Veteran's hepatitis C to be recognized as service connected, the competent evidence of record must establish a direct link between the condition and an in-service injury of disease or that cirrhosis of the liver was manifested within one year of service discharge.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.307, 3.309.  The Veteran has alleged that he contracted his hepatitis C infection as a result of his in-service tattoo and/or the use of air gun injections upon service entrance.  

A March 2012 VHA examiner opined that the Veteran's in-service diagnosis of viral hepatitis, type unspecified was at least as likely as not secondary to a hepatitis C infection and that a definite diagnosis could not have been made in service as a commercial laboratory test for hepatitis C was not available at that time.  In addition, this examiner further opined that it was at least as likely as not that the Veteran's hepatitis C was secondary to parenteral heroin and cocaine use in the eight months prior to the onset of hepatitis.  The examiner was unable to determine the relationship between the Veteran's hepatitis C infection and his in-service tattoo as there was no information regarding the specific date it was incurred.  This opinion was based upon a review of the Veteran's claims file, and contained extensive citation to his in-service treatment records, and was accompanied by a complete rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  This opinion is being afforded great probative weight.  The Board notes that the July 2008 VA examiner was not able to provide an etiological opinion and this evidence weighs neither for or against the claim.  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  No other opinion suggesting such a nexus has been submitted.

Further, the Board notes the March 2012 VHA examiner's detailed explanation regarding the incubation period for hepatitis B infections, namely that it occurred between 30 and 150 days after infection.  The examiner opined that this August and September 1979 treatment for viral hepatitis was at least as likely as not secondary to a hepatitis C infection and noted that a commercial available test to identify hepatitis C infection was not available at that time.  Service treatment records confirm that the Veteran first exhibited signs of such an infection in August 1979, nearly two years after he underwent his service entrance immunizations, which were reported administered via air gun.  The VHA opinion does not support the Veteran's contention.

Although the Veteran testified during his September 2011 hearing that he had used heroin on only two occasions during service, his September 1979 service discharge examination noted that he had a history of drug abuse (heroin), suggesting more than the isolated or occasional use of drugs.  A February 1979 treatment note indicated that the Veteran engaged in the improper use of heroin and hash during service and that he was referred to CDAAC for a rehabilitation program; such a notation further suggesting more than the isolated or occasional use of drugs.  The Veteran's admitted drug use, along with the treatment notes suggesting that his use was more extensive than he testified to during his January 2011 hearing, constitutes drug abuse pursuant to 38 C.F.R. § 3.301(d), and consequently any injury or disease, including hepatitis infection, resulting from that drug abuse is not considered to have occurred in the line of duty.  The Veteran's testimony to the contrary is not credible, particularly in light of the documentary evidence in the STRs resulting in a drug rehabilitation consultation approximately 6 months prior to the treatment for hepatitis.  Service connection for a disease that resulted from the abuse of drugs in service is precluded as a matter of law.  See 38 C.F.R. § 3.301.

The Veteran is not competent to opine as to the etiology of his current hepatitis C as it requires medical and scientific expertise and study to be able to provide such an opinion.  In any event, the Board places greater probative weight to the opinion of the VHA examiner who has greater expertise and training than the Veteran to speak to the complicated medical issue at hand.

Cirrhosis of the liver is considered a chronic disease under the provisions of 38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  As such, if manifested to a compensable degree within one year of service, service connection will be presumed.  If the disease is manifested in service and at any time thereafter, service connection will also be conceded.  38 C.F.R. § 3.303(b).  The clinical evidence was negative for a diagnosis of hepatitis until 2001, more than 20 years after service discharge.

The instant claim for service connection for hepatitis was received in March 2006, more than 15 years after the regulation prohibiting service connection for disabilities incurred as a result of the drug abuse.  38 C.F.R. § 3.301.  Thus, the claim for service connection for hepatitis C must be denied as a matter of law.  See Sabonis, supra.


ORDER

New and material evidence having been received, the claim for service connection for hepatitis C is reopened; the appeal is granted to this extent only.

Service connection for hepatitis C is denied.



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


